Case 18-31375-KRH                   Doc 19          Filed 10/09/18 Entered 10/09/18 06:12:36                                         Desc Main
                                                    Document Page 1 of 1




 B 2100A (Form 2100A) (12/15)

                                  UNITED STATES BANKRUPTCY COURT
                                                       EASTERN District Of VIRGINIA


 In re: JAIME DEAN GANTZ                                                                          Case No. 18-31375

                              TRANSFER OF CLAIM OTHER THAN FOR SECURITY

 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
 hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
 than for security, of the claim referenced in this evidence and notice.


 U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust Ditech Financial LLC fka Green Tree Servicing LLC
         Name of Transferee                                                                Name of Transferor


 Name and Address where notices to transferee                                     Court Claim # (if known): 3-2
 should be sent:                                                                  Amount of Claim: $177,939.52
 Caliber Home Loans, Inc.                                                         Date Claim Filed: 06/25/2018
 13801 Wireless Way
 Oklahoma City, OK 73134
 Phone: (800)401-6587
 E-mail: SD-Bankruptcy@caliberhomeloans.com
 Last Four Digits of Acct #: 0291                                                 Phone: 888-298-7785
                                                                                  Last Four Digits of Acct. #: 8101

 Name and Address where transferee payments
 should be sent (if different from above):
 Caliber Home Loans, Inc.
 PO Box 24330
 Oklahoma City, OK 73124
 Phone: (800)401-6587
 E-mail: SD-Bankruptcy@caliberhomeloans.com
 Last Four Digits of Acct #: 0291

 I declare under penalty of perjury that the information provided in this notice is true and correct to the
 best of my knowledge and belief.

 By: /s/ Ashish Rawat
      AIS Portfolio Services, LP as agent                                         Date 10/09/2018
          Transferee/Transferee’s Agent

 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
